UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-11962 CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP (Exact Name of Issuer as Specified in its Charter) Maryland 52-1311532 (State of Incorporation) (I.R.S. Employer Identification No.) 11200 Rockville Pike Rockville, MD (Address of Principal Executive Offices) (ZIP Code) (301) 468-9200 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Noþ Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. YesoNoþ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, indefinitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-Kþ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of Aaccelerated filer and large accelerated filer@ in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyþ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ The units of limited partner interest of the Registrant are not traded in any market.Therefore, the units of limited partner interest had neither a market selling price nor an average bid or asked price. DOCUMENTS INCORPORATED BY REFERENCE CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP 2-K TABLE OF CONTENTS Page Number PART I Item 1. Business I-1 Item 2. Properties I-3 Item 3. Legal Proceedings I-3 Item 4. Submission of Matters to a Vote of Security Holders I-3 PART II Item 5. Market for the Registrant’s Partnership Interests and Related Partnership Matters II-1 Item 7. Management’s Discussion and Analysis of Financial Condition and Results or Operations II-2 Item 8. Financial Statements II-6 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure II-6 Item 9A. Controls and Procedures II-7 Item 9B. Other Information II-8 PART III Item 10. Directors and Executive Officers of the Registrant III-1 Item 11. Executive Compensation III-2 Item 12. Security Ownership of Certain Beneficial Owners and Management III-2 Item 13. Certain Relationships and Related Transactions III-3 Item 14. Principal Accountant Fees and Services III-4 PART IV Item 15. Exhibits and Financial Statements IV-1 PART I ITEM 1.BUSINESS Capital Realty Investors-III Limited Partnership (the “Partnership”) is a limited partnership which was formed under the Maryland Revised Uniform Limited Partnership Act on June 27, 1983.On November 7, 1983, the Partnership commenced offering 60,000 units of additional limited partner interest through a public offering managed by Merrill Lynch, Pierce, Fenner and Smith, Incorporated.The Partnership closed the offering in January 1984 when it became fully subscribed.As of December 31, 2010, 118 units of limited partner interest had been abandoned. The General Partners of the Partnership are C.R.I., Inc. (“CRI”), which is the Managing General Partner, and current and former shareholders of CRI.Services for the Partnership are performed by CRI, as the Partnership has no employees of its own. The Partnership was formed to invest in real estate, which is the Partnership's principal business activity, by acquiring and holding limited partner interests in limited partnerships (“Local Partnerships”).The Partnership originally made investments in 37 Local Partnerships.As of December 31, 2010, the Partnership retained investments in four Local Partnerships.Each of these Local Partnerships owns either a federal or state government-assisted apartment complex, which provides housing principally to the elderly and/or to individuals and families of low or moderate income, or a conventionally financed apartment complex.The original objectives of these investments, not necessarily in order of importance, were to: (i) (ii) preserve and protect the Partnership's capital; provide, during the early years of the Partnership's operations, current tax benefits to the partners in the form of tax losses which the partners could use to offset income from other sources; (iii) provide capital appreciation through increases in the value of the Partnership's investments and increased equity through periodic payments on the indebtedness on the apartment complexes; and (iv) provide cash distributions from sale or refinancing of the Partnership's investments and, on a limited basis, from rental operations. See Part II, Item 7, Management's Discussion and Analysis of Financial Condition and Results of Operations, for a discussion of factors affecting the original investment objectives. The Local Partnerships in which the Partnership invested were organized by private developers who acquired the sites, or options thereon, applied for mortgage financing and applicable mortgage insurance and/or subsidies and who generally remain as the local general partners in the Local Partnerships.In most cases, the local general partners of the Local Partnerships retain responsibility for maintaining, operating and managing the projects.However, under certain circumstances, the Local Partnerships' partnership agreements permit removal of the local general partner and replacement with another local general partner or with an affiliate of the Partnership's Managing General Partner. I-1 PART I ITEM 1.BUSINESS - Continued As a result of its investment in the Local Partnerships, the Partnership became the principal limited partner in 31 (four remaining as of December 31, 2010) Local Partnerships.As a limited partner, the Partnership's legal liability for obligations of the Local Partnerships is limited to its investment.In another six (zero remaining as of December 31, 2010) Local Partnerships, the Partnership invested as a limited partner in intermediary partnerships which, in turn, invested as general partners in the Local Partnerships. The local general partners and affiliates of the Managing General Partner may operate other apartment complexes which may be in competition for eligible tenants with the Local Partnerships' apartment complexes. A schedule of the apartment complexes owned by Local Partnerships in which the Partnership has an investment as of December 31, 2010, follows. SCHEDULE OF APARTMENT COMPLEXES OWNED BY LOCAL PARTNERSHIPS IN WHICH CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP HAS AN INVESTMENT (1) Name and Location of Apartment Complex Mortgage Payable at 12/31/10 (2) Financed and/or Insured and/or Subsidized Under Number of Rental Units Units Authorized for Low Income Subsidies Expiration of HAP Contract Meadow Lanes Apts. Holland, MI $ 555,031 Michigan State Housing Development Authority/ Section 236 of the National Housing Act (NHA) 0 Monterey/Hillcrest Waukesha, WI 12,595,238 Section 221(d)(4) of the NHA/ Federal Housing Administration 60 04/23/24 (3) Villa Mirage I Rancho Mirage, CA 985,265 California Housing Finance Agency (CHFA)/Section 8 50 50 12/19/11 (3)(4) Villa Mirage II Rancho Mirage, CA 905,715 CHFA/Section 8 48 48 12/14/15 Totals (4 Properties) (continued) I-2 PART I ITEM 1.BUSINESS - Continued SCHEDULE OF APARTMENT COMPLEXES OWNED BY LOCAL PARTNERSHIPS IN WHICH CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP HAS AN INVESTMENT (1) - Continued Name and Location of Apartment Complex Units Occupied As Percentage of Total Units As of December 31, Average Effective Annual Rental Per Unit for the Years Ended December 31, Meadow Lanes Apts. Holland, MI 91% 86% 85% 89% 82% $ 6,475 $ 6,085 $ 5,995 $ 6,194 $ 6,302 Monterey/Hillcrest Waukesha, WI 91% 85% 89% 91% 91% Villa Mirage I Rancho Mirage, CA 97% 94% 100% 97% 100% Villa Mirage II Rancho Mirage, CA 95% 98% 100% 95% 98% 9,642 Totals (4 Properties) (5) 92% 91% 94% 93% 93% $ 9,377 $ 8,825 $ 8,972 $ 8,702 $ 8,819 All properties are multifamily housing complexes.No single tenant rents 10% or more of the rentable square footage.Residential leases are typically one year or less in length, with varying expiration dates, and substantially all rentable space is for residential purposes. The amounts provided are the balances of first mortgage loans payable by the Local Partnerships as of December 31, 2010. The Section 8 HAP contract expiration date reflects an extension from the original expiration date, in accordance with Federal legislation. It is anticipated that the Local Partnership will extend its Section 8 HAP contract for a one-year period at its expiration. The totals for the percentage of units occupied and the average effective annual rental per unit are based on a simple average. ITEM 2.PROPERTIES Through its ownership of limited partner interests in Local Partnerships, the Partnership indirectly holds an interest in the real estate owned by the Local Partnerships.See Part I, Item 1, for information concerning these properties. ITEM 3.LEGAL PROCEEDINGS The Internal Revenue Service has issued a claim against the Partnership in the amount of $335,646. The claim relates to a penalty from an alleged late filing in 2003, which the Partnership has contested. The Partnership asserts that the filing was timely as an extension for the late filing was granted by the Internal Revenue Service under IR-2003-112 issued on September 24, 2003. This matter was resolved with letter from the IRS in December 2010 confirming that no amounts are owed by the Partnership. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. I-3 PART II ITEM 5.MARKET FOR THE REGISTRANT'S PARTNERSHIP INTERESTS AND RELATED PARTNERSHIP MATTERS (a) There is no established market for the purchase and sale of units of additional limited partner interest (Units) in the Partnership, although various informal secondary market services may exist.Due to the limited markets, however, investors may be unable to sell or otherwise dispose of their Units. On or about July 10, 2009, Peachtree Partners (Peachtree) initiated an unregistered tender offer to purchase up to 4.9% of the outstanding Units in the Partnership at a price of $50 per Unit.The offer expired on or about August 10, 2009.Peachtree is not affiliated with the Partnership or the Managing General Partner.The price offered was determined solely at the discretion of Peachtree and did not necessarily represent the fair market value of each Unit. In response to the Peachtree tender offer, on July 30, 2009, the Managing General Partner issued a press release.In the press release, the Managing General Partner recommended that Limited Partners reject the Peachtree offer because it viewed the offer price as inadequate. (b) As of April 1, 2011 there were approximately 3,794 registered holders of Units in the Partnership. (c) On July 28, 2010, the Partnership paid a cash distribution of $898,230 ($15 per Unit) to the Limited Partners who were holders of record as of July 1, 2010. No distributions were paid in the years 2009 and 2008. II-1 PART II ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The Partnership's Management's Discussion and Analysis of Financial Condition and Results of Operations section is based on the financial statements, and contains information that may be considered forward looking, including statements regarding the effect of governmental regulations.Actual results may differ materially from those described in the forward looking statements and will be affected by a variety of factors including national and local economic conditions, the general level of interest rates, governmental regulations affecting the Partnership and interpretations of those regulations, the competitive environment in which the Partnership operates, and the availability of working capital. Critical Accounting Policies The Partnership has disclosed its selection and application of significant accounting policies in Note 1 of the notes to financial statements included in this annual report on Form 10-K at December 31, 2010.The Partnership accounts for its investments in partnerships (Local Partnerships) by the equity method because the Partnership is a limited partner in the Local Partnerships.As such the Partnership has no control over the selection and application of accounting policies, or the use of estimates, by the Local Partnerships.Environmental and operational trends, events and uncertainties that might affect the properties owned by the Local Partnerships would not necessarily have a significant impact on the Partnership’s application of the equity method of accounting, since the equity method has been suspended for three Local Partnerships which have cumulative losses in excess of the amount of the Partnership’s investments in those Local Partnerships.The Partnership reviews property assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be fully recoverable.Recoverability is measured by a comparison of the carrying amount of an asset to the estimated undiscounted future net cash flows expected to be generated by the asset.If an asset were determined to be impaired, its basis would be adjusted to fair value through the recognition of an impairment loss. Recent Accounting Pronouncements On July 1, 2009, the Partnership adopted Financial Accounting Standards Board Accounting Standards Codification (“ASC”), which establishes the ASC as the source of authoritative accounting principles to be applied in preparation of financial statements in conformity with US GAAP.The adoption of this standard did not have a material impact on the financial position, results of operations or cash flows. On January 1, 2009, the Partnership adopted the new accounting standard which requires adoption of the fair value standards in the ASC for nonfinancial assets and nonfinancial liabilities.The adoption did not have a material impact on the financial position, results of operations or cash flows. During the quarter ended June 30, 2009, the Partnership adopted the new accounting standard which requires disclosure regarding the fair value of financial instruments for interim reporting periods as well as in annual financial statements. II-2 PART II ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - Continued The ASC establishes general standards of accounting and disclosure of events that occur after the balance sheet date but before the Partnership issues financial statements or has them available to issue. The ASC defines (i) the period after the balance sheet date during which a reporting entity’s management should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, (ii) the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements, and (iii) the disclosures an entity should make about events or transactions that occurred after the balance sheet date. The guidance became effective for periods ending after June 15, 2009. The adoption of the guidance did not have a material impact on the financial position, results of operations or cash flows. In June2009, the FASB issued an amendment to the accounting and disclosure requirements for the consolidation of variable interest entities (VIEs). The amended guidance modifies the consolidation model to one based on control and economics, and replaces the current quantitative primary beneficiary analysis with a qualitative analysis. The primary beneficiary of a VIE will be the entity that has (1)the power to direct the activities of the VIE that most significantly impact the VIE’s economic performance and (2)the obligation to absorb losses or receive benefits that could potentially be significant to the VIE. If multiple unrelated parties share such power, as defined, no party will be required to consolidate the VIE. Further, the amended guidance requires continual reconsideration of the primary beneficiary of a VIE and adds an additional reconsideration event for determination of whether an entity is a VIE. Additionally, the amendment requires enhanced and expanded disclosures around VIEs. This amendment is effective for fiscal years beginning after November15, 2009. The Partnership has determined that adoption of this guidance has no material impact on the Partnership’s financial statements. General The Partnership has invested, through Local Partnerships, primarily in federal or state government-assisted apartment complexes intended to provide housing to low and moderate income tenants.In conjunction with such governmental assistance, which includes federal and/or state financing at below-market interest rates and rental subsidies, certain of the Local Partnerships agreed to regulatory limitations on (i) cash distributions, (ii) use of the properties, and (iii) sale or refinancing.These limitations typically were designed to remain in place for the life of the mortgage. The U. S. Department of Housing and Urban Development (HUD) subsidies are provided principally under Sections 8 and 236 of the National Housing Act.Under Section 8, the government pays to the applicable apartment partnership the difference between market rental rates (determined in accordance with government procedures) and the rate the government deems residents can afford.Under Section 236, the government provides interest subsidies directly to the applicable apartment partnership through a reduction in the property’s mortgage interest rate.In turn, the partnership provides a corresponding reduction in resident rental rates.In compliance with the requirements of Section 8, and Section 236, residents are screened for eligibility under HUD guidelines.Subsidies are provided under contracts between the federal government and the apartment partnerships. Subsidy contracts for the investment apartment properties are scheduled to expire through 2024.The Local Partnerships seek the renewal of expiring subsidy contracts, when appropriate, for their properties.HUD has in the past approved new subsidy contracts on an annual basis subject to annual appropriations by Congress.The initial HUD contract renewal process currently provides owners six options for renewing their Section 8 contract depending upon whether the owner can meet the eligibility criteria. II-3 PART II ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - Continued Historically, the Local Partnerships in which the Partnership is invested have met the criteria necessary to renew their Section 8 contracts. Villa Mirage I has a Section 8 HAP contract which expires December 19, 2011.The Section 8 HAP contract covers all of the apartment units in Villa Mirage.It is anticipated that the Local Partnership will extend its Section 8 HAP contract for a one-year period at expiration. As of December 31, 2010, the carrying amount of the Partnership’s investment in the Local Partnership with a Section 8 HAP contract expiring in 2011 was $51,523. Plan of Liquidation On November 21, 2005, the Managing General Partner recommended that the Unit holders approve a plan of liquidation and dissolution for the Partnership, or the “Plan.” The Plan was approved by the Unit holders on January 20, 2006, and was adopted by the General Partner on January 20, 2006. Pursuant to the Plan, the Managing General Partner may, without further action by the Unit holders: · liquidate the assets and wind up the business of the Partnership; · make liquidating distributions in cancellation of the Unit; · dissolve the Partnership after the sale of all of the Partnership’s assets; and · take, or cause the Partnership to take, such other acts and deeds and shall do, or cause the Partnership to do, such other things, as are necessary or appropriate in connection with the dissolution, winding up and liquidation of the Partnership, the termination of the responsibilities and liabilities of the Partnership under applicable law, and the termination of the existence of the Partnership. Since the approval of the Plan by the Unit holders, we have continued to seek to sell the assets of the Partnership and use the sales proceeds and/or other Partnership funds to pay all expenses in connection with such sales, pay or make provision for payment of all Partnership obligations and liabilities, including accrued fees and unpaid loans to the General Partner, and distribute the remaining assets as set forth in the Partnership Agreement. Numerous variables, including adverse general economic conditions, as well as, Local Partnership agreements and regulatory restrictions impact the ability and timing of effectuating the sale of certain properties owned by the Local Partnerships or the Partnership’s interests in the Local Partnerships.The Managing General Partner continues to explore strategies that will result in the liquidation of the Partnership at terms advantageous to the Partnership. II-4 PART II ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - Continued Financial Condition/Liquidity As of December 31, 2010, the Partnership had approximately 3,794 investors who held a total of 59,882 units of additional limited partner interest which were originally sold for the aggregate amount of $59,882,000.The Partnership originally made investments in 37 Local Partnerships, of which four remain at December 31, 2010.The Partnership's liquidity, with unrestricted cash resources of $2,813,153 as of December 31, 2010, along with anticipated future cash distributions from the Local Partnerships, is expected to be adequate to meet its current and anticipated operating cash needs.As of April 1, 2011, there were no material commitments for capital expenditures. During 2010 and 2009, the Partnership received cash distributions of $0 and $11,534, respectively, from the Local Partnerships. Subsequent to December 31, 2010, the Partnership received in January 2011 a cash distribution of $11,535 from one Local Partnership regarding a dividend for the year 2010. Due on investments in partnerships includes $119,544 due to a previous owner related to Meadow Lanes II Associates Ltd. Dividend Associates (Meadow Lanes Apartments) at December 31, 2010 and 2009; accrued interest payable thereon was $33,976 at December 31, 2010 and 2009.These amounts will be paid upon the occurrence of certain specific events, as outlined in the note agreement. The Partnership closely monitors its cash flow and liquidity position in an effort to ensure that sufficient cash is available for operating requirements.For the year ended December 31, 2010, existing cash resources were adequate to support net cash used in operating activities and investing activities.Cash and cash equivalents decreased $1,629,055 during 2010, primarily due to the distribution paid and cash used in operating activities. On July 28, 2010, the Partnership paid a cash distribution of $898,230 ($15 per Unit) to the Limited Partners who were holders of record as of July 1, 2010. Results of Operations 2010 Versus 2009 The Partnership’s net loss for the year ended December 31, 2010, decreased compared to 2009, primarily due to increases in other revenue and reduced share of loss from partnerships, partially offset by increases in general and administrative expenses and professional fees.Share of loss from partnerships was recognized in 2010 and 2009 as a result of advances made to Local Partnerships which were reduced to zero by the Partnership due to losses at the Local Partnership level.Other revenue increased due to the reversal of accrued broker fees related to the termination of the contract and negotiations with the potential purchaser of Villa Mirage I and Villa Mirage II.General and administrative expenses increased primarily due to higher reimbursed payroll costs.Professional fees increased due to higher incurred audit costs. For financial reporting purposes, the Partnership, as a limited partner in the Local Partnerships, does not record losses from the Local Partnerships in excess of its investment to the extent that the Partnership has no further obligation to advance funds or provide financing to the Local Partnerships.As a result, the Partnership's share of income from partnerships for the years ended December 31, 2010 and 2009, did not include losses of $0 and $395,418, respectively. II-5 PART II ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - Continued Inflation Inflation allows for increases in rental rates, usually offsetting any higher operating and replacement costs.Furthermore, inflation generally does not impact the fixed rate long-term financing under which the Partnership's real property investments were purchased.Future inflation could allow for appreciated values of the Local Partnerships' properties over an extended period of time as rental revenue and replacement values gradually increase. The combined rental revenues for the Partnership’s remaining properties for the three years ended December 31, 2010, 2009 and 2008 follow.Combined rental revenue amounts have been adjusted to reflect property sales and interests transferred in prior years. For the years ended December 31, Combined Rental Revenue Annual Percentage Increase 7.2% (2.0)% 1.8% ITEM 8.FINANCIAL STATEMENTS The information required by this item is contained in Part IV. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE On December 22, 2010, the Partnership dismissed Grant Thornton LLP (“Grant Thornton”) as the Partnership’s independent registered public accounting firm. The decision to change accountants was approved by the Audit Committee of the Board of Directors of the Partnership. Effective as of December 23, 2010, the Audit Committee of the Partnership engaged Reznick Group, P.C. (“Reznick”) as the Partnership’s independent registered public accounting firm. The decision to engage Reznick was approved by the Audit Committee of the Board of Directors of the Partnership as of such date. During the years ended December 31, 2009 and 2008, and the subsequent interim period ended September 30, 2010, and through December 22, 2010, neither the Partnership nor anyone on its behalf has consulted with Reznick regarding either (i)the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Partnership’s financial statements; or (ii)any matter that was the subject of a disagreement (as that term is defined in Item304(a)(1)(iv) of RegulationS-K and the related instructions to Item304 of RegulationS-K) or a reportable event (as that term is defined in Item304(a)(1)(v) of RegulationS-K). II-6 PART II ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE– Continued Grant Thornton’s reports on the financial statements for each of the two fiscal years ended December31, 2009 and 2008 and through December 22, 2010, contained no adverse opinion or disclaimer of opinion, and were not qualified or modified as to uncertainty, audit scope or accounting principle. During the fiscal years ended December31, 2009 and 2008 and through December 22, 2010, there were no disagreements with Grant Thornton on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of Grant Thornton, would have caused it to make reference to the subject matter of the disagreements in its reports on the financial statements for such years. During the fiscal years ended December31, 2009 and 2008 and through December 22, 2010, there were no reportable events as defined in Item304(a)(1)(v) of RegulationS-K.Grant Thorntonhas furnished a letter addressed to the Securities and Exchange Commission that was included as an exhibit to the Partnership’s Form 8-K, initially filed with the Securities and Exchange Commission on December 28, 2010, stating its agreement with the statements concerning Grant Thornton made in this Item 9. ITEM 9A.CONTROLS AND PROCEDURES In February, 2011, representatives of the Managing General Partner of the Partnership carried out an evaluation of the effectiveness of the design and operation of the Partnership’s disclosure controls and procedures, pursuant to Exchange Act Rules 13a-15 and 15d-15.The Managing General Partner does not expect that the Partnership’s disclosure controls and procedures will prevent all error and all fraud.A control system, no matter how well conceived and operated, can provide only reasonable assurance that the objectives of the control system are met.Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs.Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues have been detected.These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake.The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions.Over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate.Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected.Based on such evaluation, our principal executive officer and principal financial officer have concluded that as of December 31, 2010, our disclosure controls and procedures were effective to ensure that (i) the information required to be disclosed by us in the reports filed or submitted by us under the Securities Exchange Act of 1934, as amended, was recorded, processed, summarized or reported within the time periods specified in the SEC’s rules and forms and (ii) such information was accumulated and communicated to management, including our principal executive officer and principal financial officer, to allow timely decisions regarding required disclosure. Management’s Annual Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rule13a-15(f). Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework set forth in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). II-7 PART II ITEM 9A.CONTROLS AND PROCEDURES – Continued Based on our evaluation, management has concluded that its internal control over financial reporting was effective as of December 31, 2010. This Annual Report does not include an attestation report of the Partnership’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Partnership’s registered public accounting firm pursuant to rulesof the Securities and Exchange Commission that permit the Partnership to provide only management’s report in this Annual Report on Form10-K. In addition, there have been no significant changes in the Partnership’s internal control over financial reporting that occurred during the Partnership’s most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Partnership’s internal control over financial reporting. ITEM 9B.OTHER INFORMATION Certain states may assert claims against the Partnership for failure to withhold and remit state income tax on operating profit or where the sale(s) of property in which the Partnership was invested failed to produce sufficient cash proceeds with which to pay the state tax and/or to pay statutory partnership filing fees.The Partnership is unable to quantify the amount of such potential claims at this time. The Partnership has consistently advised its Partners that they should consult with their tax advisors as to the necessity of filing non-resident returns in such states with respect to their proportional taxes due. II-8 PART III ITEM 10. DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT (a) and (b) The Partnership has no directors, executive officers or employees of its own. (a) and(b) The names, ages and business experience of the directors and executive officers of C.R.I., Inc., the Managing General Partner of the Partnership, follow. William B. Dockser, 74, has been the Chairman of the Board and a Director of CRI since 1974.Prior to forming CRI, he served as President of Kaufman and Broad Asset Management, Inc., an affiliate of Kaufman and Broad, Inc., which managed publicly held limited partnerships created to invest in low and moderate income multifamily apartment properties.Prior to joining Kaufman and Broad, he served in various positions at HUD, culminating in the post of Deputy FHA Commissioner and Deputy Assistant Secretary for Housing Production and Mortgage Credit, where he was responsible for all federally insured housing production programs.Before coming to the Washington, D.C., area, Mr. Dockser was a practicing attorney in Boston and served as a special Assistant Attorney General for the Commonwealth of Massachusetts.He holds a Bachelor of Laws degree from Yale University Law School and a Bachelor of Arts degree, cum laude, from Harvard University. H. William Willoughby, 64, has been President, Secretary and a Director of CRI since January 1990, and was Senior Executive Vice President, Secretary and a Director of CRI from 1974 to 1989.Effective May 7, 2005, he assumed the duties of Principal Financial Officer and Principal Accounting Officer of CRI.He is principally responsible for the financial management of CRI and its associated partnerships.Prior to joining CRI in 1974, he was Vice President of Shelter Corporation of America and a number of its subsidiaries dealing principally with real estate development and equity financing.Before joining Shelter Corporation, he was a senior tax accountant with Arthur Andersen & Co.He holds a Juris Doctor degree, a Master of Business Administration degree and a Bachelor of Science degree in Business Administration from the University of South Dakota. (c) There is no family relationship between any of the foregoing directors and executive officers. (d) Involvement in certain legal proceedings. See Part I, Item 3, for information regarding legal proceedings. III-1 PART III ITEM 11.EXECUTIVE COMPENSATION (a), (b), (c), (d), (e), (f), (g), and (h) The Partnership has no officers or directors.However, in accordance with the Partnership Agreement, and as disclosed in the public offering, various kinds of compensation and fees were paid or are payable to the General Partners and their affiliates.Additional information required by this Item 11 is incorporated herein by reference to Notes 3 and 4 of the notes to financial statements contained in Part IV. ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT (a)Security ownership of certain beneficial owners. The following table sets forth certain information concerning any person (including any "group") who is known by the Partnership to be the beneficial owner of more than five percent of the issued and outstanding units of additional limited partner interest (Units) at April 1, 2011. % of Total Name and Address Amount and Nature Units Issued of Beneficial Owner of Beneficial Ownership and Outstanding Equity Resource 12,623 Units 21.08 % Investments, LLC & Affiliates 44 Brattle Street Cambridge, MA 02138 Peachtree Partners 3,912 Units 6.53 % & Affiliates P. O. Box 47638 Phoenix, AZ 85068 (b)Security ownership of management. The following table sets forth certain information concerning all Units beneficially owned, as of April 1, 2011, by each director and by all directors and officers as a group of the Managing General Partner of the Partnership. III-2 PART III ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT - Continued % of Total Name of Amount and Nature Units Issued Beneficial Owner of Beneficial Ownership and Outstanding William B. Dockser None 0.0% H. William Willoughby None 0.0% All Directors and Officers None 0.0% as a Group (2 persons) (c)Changes in control. There exists no arrangement known to the Partnership, the operation of which may, at a subsequent date, result in a change in control of the Partnership.There is a provision in the Limited Partnership Agreement which allows, under certain circumstances, the ability to change control. ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS (a) and (b) Transactions with management and others. The Partnership has no directors or officers. In addition, the Partnership has had no transactions with individual officers or directors of the Managing General Partner of the Partnership other than any indirect interest such officers and directors may have in the amounts paid to the Managing General Partner or its affiliates by virtue of their stock ownership in CRI.Item 11 of this report, which contains a discussion of the fees and other compensation paid or accrued by the Partnership to the General Partners or their affiliates, is incorporated herein by reference.Note 3 of the notes to financial statements contained in Part IV, which contains disclosure of related party transactions, is also incorporated herein by reference. (c) Certain business relationships. The Partnership's response to Item 13(a) is incorporated herein by reference.In addition, the Partnership has no business relationship with entities of which the officers and directors of the Managing General Partner of the Partnership are officers, directors or equity owners other than as set forth in the Partnership's response to Item 13(a). (d) Transactions with promoters. Not applicable. III-3 PART III ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES For the years ended December 31, 2010 and December 31, 2009, the Partnership incurred professional fees for the services of the Partnership’s independent registered public accounting firm Grant Thorntonas follows: Audit fees (1) $ $ Audit-related fees (2) Tax fees (3) All other fees Total billed $ $ Principally fees for the audit of the Partnership’s annual financial statements the independent registered public accounting firm’s review of the Partnership’s quarterly financial statements, and services provided in connection with the Partnership’s regulatory filings. Principally fees for assurance and related services performed by the Partnership’s independent registered public accounting firm that are reasonably related to the performance of the audit or review of the Partnership’s financial statements. Fees for preparation of Partnership federal and state tax returns. The Partnership has no directors or officers.The Board of Directors of the Managing General Partner of the Partnership, serving as the Audit Committee, has approved in advance 100% of the fees paid to, and services provided by the Partnership’s independent registered public accounting firm. Prior to approving the Partnership’s independent registered public accounting firm providing any non-audit services, the Board of Directors of the Managing General Partner of the Partnership would assess whether the provision of those services would compromise the Partnership’s independent registered public accounting firm independence. Grant Thornton was dismissed as the Partnership’s independent registered public accounting firm after the filing of the Partnership’s 10-Q for the third quarter of fiscal year 2010. Reznick was engaged as the Partnership’s new independent registered public accounting firm and performed the fiscal 2010year end audit. Reznick provided partnership tax return preparation services for the year ended December 31, 2010 and Grant Thornton provided partnership tax return preparation services during the years ended December 31, 2010and December 31, 2009, which services it was determined did not compromise Reznick’s or Grant Thornton’s independence. III-4 PART IV ITEM 15.EXHIBITS AND FINANCIAL STATEMENTS 1.Financial Statements a.The following documents are included as part of this report: (1)Financial Statements Report of Independent Registered Public Accounting Firm Balance Sheets Statements of Operations Statements of Changes in Partners’ (Deficit) Capital Statements of Cash Flows Notes to Financial Statements (2)Financial Statement Schedules None. (3)Exhibits Index of Exhibits(Listed according to the number assigned in the table in Item 601 of Regulation S-K.) Exhibit No. 2 - Plan of acquisition, reorganization, arrangement, liquidation, or succession. a. Definitive Proxy Statement.(Incorporated by reference to Registrant’s Definitive Proxy Statement dated November 21, 2005.) Exhibit No. 3 - Articles of Incorporation and bylaws a. Certificate of Limited Partnership of Capital Realty Investors-III Limited Partnership.(Incorporated by reference to Exhibit No. 4 to Registrant's Registration Statement on Form S-11, as amended, dated October 24, 1983.) Exhibit No. 4 - Instruments defining the rights of security holders, including indentures. a. Amended Certificate and Limited Partnership Agreement of Capital Realty Investors-III Limited Partnership.(Incorporated by reference to Exhibit No. 4 to Registrant's Registration Statement on Form S-11, as amended, dated October 24, 1983.) IV-1 PART IV ITEM 15.EXHIBITS AND FINANCIAL STATEMENTS - Continued Exhibit No. 10 - Material Contracts. a. Management Services Agreement between CRI and Capital Realty Investors-III Limited Partnership.(Incorporated by reference to Exhibit No. 10(b) to Registrant's Registration Statement on Form S-11, as amended, dated October 24, 1983.) Exhibit No. 31.1 - Certification of Principal Executive Officer, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit No. 31.2 - Certification of Principal Financial Officer, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit No. 32 - Exhibit No. 99 - Certification of Principal Executive Officer and Principal Financial Officer, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Additional Exhibits. a. Prospectus of the Partnership, dated November 7, 1983.(Incorporated by reference to Registrant's Registration Statement on Form S-11, as amended, dated October 24, 1983.) IV-2 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIPS (Registrant) April 1, 2011 By:/s/ William B. Dockser DATE William B. Dockser Director, Chairman of the Board, and Treasurer Principal Executive Officer In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. April 1, 2011 By:/s/ H. William Willoughby DATE H. William Willoughby Director, President, Secretary, Principal Financial Officer and Principal Accounting Officer IV-3 CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP INDEX TO FINANCIAL STATEMENTS Page Financial Statements of Capital Realty Investors, Ltd. Report of Independent Registered Public Accounting Firm IV-5-6 Balance Sheets as of December 31, 2010 and 2009 IV-7 Statements of Operations for the Years Ended December 31, 2010, 2009 and 2008 IV-8 Statements of Changes in Partners’ (Deficit) Capital for the Years Ended December 31, 2010, 2009 and 2008 IV-9 Statements of Cash Flows for the Years Ended December 31, 2010, 2009 and 2008 IV-10 Notes to Financial Statements IV-11 IV-4 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Partners Capital Realty Investors - III Limited Partnership We have audited the accompanying balance sheet of Capital Realty Investors - III Limited Partnership (the Partnership) as of December 31, 2010 and the related statements of operations, changes in partners’ (deficit) capital, and cash flows for the year then ended.These financial statements are the responsibility of the Partnership’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Partnership is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Capital Realty Investors - III Limited Partnership as of December 31, 2010, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. As described in Note 1 to the financial statements, the Partnership has received limited partner approval of the Partnership’s plan to sell all of the Partnership’s assets and dissolve the Partnership pursuant to a Plan of Liquidation and Dissolution.There can be no assurance that the Liquidation will be completed pursuant to the Plan of Liquidation and Dissolution. /s/ Reznick Group, P.C. Bethesda, Maryland March 31, 2011 IV-5 Report of Independent Registered Public Accounting Firm The Partners Capital Realty Investors – III Limited Partnership We have audited the accompanying balance sheets of Capital Realty Investors – III Limited Partnership (a Maryland limited partnership) (the Partnership) as of December 31, 2009, and the related statements of operations, changes in partners’ (deficit) capital, and cash flows for each of the two years in the period ended December 31, 2009.These financial statements are the responsibility of the Partnership’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Partnership is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Capital Realty Investors – III Limited Partnership as of December 31, 2009, and the results of its operations, changes in partners’ (deficit) capital and its cash flows for each of the two years in the period ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. As described in Note 1 to the financial statements, the Partnership has received limited partner approval of the Partnership’s plan to sell all of the Partnership’s assets and dissolve the Partnership pursuant to a Plan of Liquidation and Dissolution. There can be no assurance that the Liquidation will be completed pursuant to the Plan of Liquidation and Dissolution. /s/ GRANT THORNTON LLP McLean, Virginia March 25, 2010 IV-6 CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP BALANCE SHEETS ASSETS December 31, Investments in partnerships $ $ Cash and cash equivalents Acquisition fees, principally paid to related parties, net of accumulated amortization of $70,990 and $68,419, respectively Property purchase costs, net of accumulated amortization of $42,764 and $41,148, respectively Other assets Total assets $ $ LIABILITIES AND PARTNERS' CAPITAL Due on investments in partnerships $ $ Accrued interest payable Accounts payable and accrued expenses Total liabilities Commitments and contingencies Partners' deficit: Capital paid-in: General Partners Limited Partners Less: Accumulated distributions to partners ) ) Offering costs ) ) Accumulated losses ) ) Total partners' capital Total liabilities and partners' capital $ $ The accompanying notes are the integral part of these financial statements IV-7 CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP STATEMENTS OF OPERATIONS For the years ended December 31, 2010 2009 2008 Share of income (loss) from partnerships $ $ ) $ Other revenue and expenses: Revenue: Interest and other Expenses: General and administrative Management fee Professional fees Amortization of deferred costs Total other revenue and expenses ) ) ) Loss before impairment loss ) ) ) Impairment loss ) Net loss $ ) $ ) $ ) Net loss allocated to General Partners (1.51%) $ ) $ ) $ ) Net loss allocated to Initial and Special Limited Partners (1.49%) $ ) $ ) $ ) Net loss allocated to Additional Limited Partners (97%) $ ) $ ) $ ) Net loss per unit of Additional Limited Partner Interest based on 59,882 units outstanding $ ) $ ) $ ) The accompanying notes are the integral part of these financial statements. IV-8 CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP STATEMENTS OF CHANGES IN PARTNERS' (DEFICIT) CAPITAL Initial and Special Additional General Limited Limited Partners Partners Partners Total Partners’ (deficit) capital, January 1, 2008 $ ) $ ) $ $ Net loss ) Partners’ (deficit) capital, December 31, 2008 ) ) Net loss ) Partners’ (deficit) capital, December 31, 2009 ) ) Net loss ) Distribution of $15 per Unit of Limited Partner Interest ) ) Partner’s (deficit) capital, December 31, 2010 $ ) $ ) $ $ The accompanying notes are the integral part of these financial statements. IV-9 CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP STATEMENTS OF CASH FLOWS For the years ended December 31, Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Share of (income) loss from partnerships ) ) Amortization of deferred costs Impairment loss Changes in assets and liabilities: (Increase) Decrease in other assets ) Decrease in accounts payable and accrued expenses ) ) ) Net cash used in operating activities ) ) ) Cash flows from investing activities: Receipt of distributions from partnerships Advance to Local Partnership ) ) Net cash (used in) provided by investing activities ) ) Cash flows from financing activities: Distributions to Additional Limited Partners ) Net cash used in financing activities ) (
